IN THE SUPREME COURT OF THE STATE OF NEVADA


                FERNANDO DIAZ,                                           No. 69590
                                         Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.                              FILED
                                                                            JUN 0 3 2016




                                      ORDER DISMISSING APPEAL
                            This is an appeal from a district court order denying a second
                renewed motion for injunctive relief filed in a criminal matter. Eighth
                Judicial District Court, Clark County; Kerry Louise Earley, Judge.
                            Our preliminary review of this appeal revealed a potential
                jurisdictional defect. Specifically, it appeared that no statute or court rule
                provides for an appeal from such an order in a criminal matter and,
                therefore, no right to appeal exists    See Castillo v. State, 106 Nev. 349,
                792 P.2d 1133 (1990). Accordingly, we instructed appellant to show cause
                why this appeal should not be dismissed for lack of jurisdiction.
                            In his reply to the order to show cause, appellant asserts that
                this court has jurisdiction over this appeal pursuant to NRAP 3A(b)(8) as
                an appeal from a special order entered after final judgment. NRAP 3A(b)
                applies to appealable determinations in civil actions. Thus, appellant's
                jurisdictional argument in this criminal action is misplaced. Because it


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                     17352.
                   appears that no statute or court rule provides for an appeal from the
                   above-mentioned order in a criminal matter, we
                              ORDER this appeal DISMISSED.
                                               ---ess

                                                                    J.
                                          Douglas



                   Cherry




                   cc: Hon. Kerry Louise Earley, District Judge
                        Law Offices of Mitchell Posin, Chtd.
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(0) 1947A 44/§10
                                                       2